This appellant was indicted for the offense of burglary. Upon his conviction the court sentenced him to 12 months at hard labor for the county. The principal insistence is that the evidence was insufficient to sustain the verdict of the jury, and in this we are in accord. A careful reading of the evidence in this case convinces this court that the state failed to meet the burden of proof necessary to a conviction. The evidence appears hardly sufficient to create even a suspicion of the guilt of the accused as to the crime charged, and utterly failed to overcome the presumption of innocence which, under the law, attended the defendant throughout the trial, or until his guilt was proven to a moral certainty and beyond a reasonable doubt. This question was raised in the lower court by timely motions to exclude the evidence, and also by requesting the affirmative charge for defendant. The court's rulings in this connection were error, necessitating the reversal of the judgment of conviction appealed from.
Reversed and remanded.